Citation Nr: 1008767	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-43 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from June 1953 to 
April 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was brought before the Board in April 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include attempting to obtain 
additional service and post-service records and providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  
See generally Stegall v. West, 11 Vet. App. 268 (1998)


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested in active 
service or within one year of service discharge, and any 
current hearing loss is not otherwise etiologically 
related to such service.

2.	Recurrent tinnitus was not manifested in active service 
and any current tinnitus is not otherwise etiologically 
related to such service.






CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

2.	Recurrent tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in February 2004.  
The RO's October 2003 and May 2007 notice letters advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

All post-service VA treatment records and reports have been 
associated with the claims file.  The Board acknowledges the 
Veteran has identified a number of private treatment records 
related to the claims at issue which have not been obtained.  
In its May 2007 VCAA letter, VA requested the Veteran submit 
VA Form 21-4142, Authorization for Release of Information, 
for each private treatment provider, and specifically 
requested medical releases and contact information for 
Halstead Hospital, Table Rock Clinic, Hertzler Clinic and Dr. 
Miller.  However, the Veteran failed to respond to the May 
2007 request.  

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  
Here, VA has attempted to enlist the Veteran's assistance in 
retrieving pertinent records of private treatment for the 
record, but the Veteran has not cooperated.  As such, the 
Board will decide the Veteran's claim based upon the evidence 
of record.  See 38 C.F.R. §§ 3.655(a), (b) (2009). 

Furthermore, the Board acknowledges both the December 2003 
and November 2009 VA medical examination reports reflect 
opinions rendered after review of a limited record, and each 
noted that reviewing civilian treatment records could 
significantly alter the conclusions proffered.  However, as 
noted above, the Veteran has not provided the information and 
appropriate releases necessary for VA to obtain such records.  
As such, the Board finds the December 2003 and November 2009 
VA examinations are adequate for the purposes of the instant 
case.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

As a final note, the RO learned that the Veteran's service 
treatment records (STRs) and personnel records were destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC).  In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In accordance with 
the aforementioned cases as well as Dixon v. Derwinski, 3 
Vet. App. 261 (1992), the RO informed the Veteran in the 
October 2003 VCAA letter that it was experiencing difficulty 
in obtaining the Veteran's STRs, and asked the Veteran to 
submit any evidence pertaining to his STRs, as well as to 
complete a VA Form NA-13055 to aid in reconstructing his 
medical records.  While the Veteran completed Form NA-13055, 
he did not provide sufficient detail to allow the NPRC to 
search for his records.  Further, the NPRC responded in 
September 2009 that the type of information requested by the 
RO on behalf of the Veteran can not be reconstructed.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts he suffers from bilateral hearing loss 
and recurrent tinnitus as a result of in-service acoustic 
trauma.  Specifically, he contends that he was subjected to 
artillery and cannon noise during service.

Initially, the Board notes that certain chronic disabilities, 
including organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 C.F.R. §§ 3.307, 3.309(a). In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The reports of December 2003 and November 2009 VA audiology 
examinations indicate the Veteran currently suffers bilateral 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  These 
VA examinations also indicate the Veteran currently suffers 
from recurrent tinnitus.

As noted above, the Veteran's service treatment records were 
destroyed in the 1973 fire at the NPRC; thus, no records of 
in-service medical treatment have been associated with the 
claims file.  Pertinent to the instant claim, the Veteran 
contends he was treated for "ringing in the ears" at Bad 
Kreuznach Army Health Clinic while stationed in Germany.  
However, there is no record of such treatment associated with 
the claims file.  The Veteran also contends he has suffered 
from hearing loss and tinnitus since serving in the 264th 
Army Artillery Battalion in Korea.  See, e.g.,  March 2003 
notice of disagreement, December 2004 substantive appeal.  He 
has also submitted two lay statements, one from his wife and 
another from a member of the 264th Artillery Battalion, 
supporting the Veteran's claim that a cannon misfired, 
resulting in an explosion.

In evaluating the Veteran's assertion of in-service treatment 
for his hearing conditions, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also 
Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In 
determining whether statements and evidence submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

At critical issue in the instant case is the Veteran's 
credibility.  In its review of the record, the Board is 
mindful of prior inconsistencies in the Veteran's statements.  
For instance, as noted above, the Veteran contends he was 
treated for ringing in the ears during his period of active 
service from 1953 to 1955.  However, the Board observes that 
at his December 2003 VA examination, the Veteran informed the 
examiner that he first saw a health care provider regarding 
his hearing difficulties in 1975.  Further, in his March 2004 
notice of disagreement, the Veteran attributed his current 
hearing loss and tinnitus to the "loud noises of explosions 
and gunfire while [he] was in the military stationed in Korea 
during the Korean War."  However, available service 
personnel records do not document service in Korea.  Also, 
the Veteran indicated at the December 2003 VA examination 
that he had served for 13 months in Germany, mentioning no 
service in Korea, and specifically denied service in Korea at 
the November 2009 VA examination.  As such, with regards to 
in-service treatment for hearing loss and/or tinnitus, as 
well as symptomatology immediately following separation from 
service, the Board finds that the evidence of record does not 
support the assertion that the Veteran suffered from hearing 
loss and/or tinnitus during service or that he sought 
treatment for these conditions.  

As a fact-finding matter, the Board finds serious questions 
about the consistency, timing and accuracy of the Veteran's 
account to raise serious credibility issues with his 
statements and assertions.  Because of the inconsistent, 
contradictory nature of the veteran's statements the Board 
finds that they are not credible with respect to the onset 
and treatment for hearing loss and tinnitus.  The former 
service comrade's statement is supportive of noise exposure 
during service as is the veteran's spouse's statement.  
However, neither statement provides support for the veteran 
having hearing loss or tinnitus during service, noting that 
the veteran married his spouse in 1956 and she reports his 
hearing decline occurred since then and the comrade does not 
speak to the veteran's hearing or tinnitus.  Accordingly, the 
Board finds that there is no evidence to support a finding 
that the Veteran suffered from sensorineural hearing loss or 
tinnitus during service.  In addition, there is no evidence 
that the Veteran suffered from sensorineural hearing loss 
within one year of separation from active duty.  Thus, the 
presumption of service connection does not apply.  See 38 
C.F.R. §§ 3.307, 3.309(a).

Furthermore, there is no competent evidence of record to 
indicate the Veteran complained of or was diagnosed with a 
hearing loss disability or recurrent tinnitus until his 
October 2003 claim for benefits.  Assuming arguendo that the 
Veteran first sought treatment for hearing loss in 
approximately 1973 or 1975 at Halstead Hospital as he 
asserts, the Board observes this is still a period of 
approximately 20 years following the Veteran's separation 
from active service.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  As noted 
above, while the Veteran claims to have suffered from hearing 
loss and ringing in the ears since his separation from 
service approximately forty-five years ago, the Board has 
found these statements not credible.  

As noted above, the Veteran was provided VA audiological 
examinations in December 2003 and November 2009.  After 
examining the Veteran and the claims folder, the December 
2003 VA examiner opined that it is less likely than not that 
the Veteran's current bilateral hearing loss and recurrent 
tinnitus are related to in-service noise exposure.  The 
December 2003 VA examiner noted that it is more likely the 
Veteran's current hearing loss and tinnitus are due to post-
service occupational and recreational noise exposure.  The 
Board observes the Veteran reported a post-service 
occupational history of oil drilling, sheet metal mechanic in 
the airline industry and a lengthy career in the railroad.

The Board observes the November 2009 VA examiner was unable 
to offer an etiological opinion without resorting to 
speculation.  In this regard, the VA examiner noted that it 
may be possible to render the requested opinion should 
records from the Veteran's primary care providers be 
obtained.  The December 2003 VA examiner expressed similar 
concerns.  However, as discussed above, despite requests from 
VA, the Veteran has not provided the information or 
appropriate releases to allow VA to obtain such records.

In sum, the Board finds that there is no evidence of a 
bilateral hearing loss disability or recurrent tinnitus 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current bilateral 
hearing loss and tinnitus and his active service.  The Board 
finds that the preponderance of the evidence is against this 
aspect of the Veteran's claim.  The Veteran has produced no 
competent medical evidence or competent medical opinion in 
support of his claim that his current bilateral hearing loss 
or tinnitus is the result of his active service.  In 
addition, the negative VA examiner's opinion and the length 
of time between the Veteran's separation from active service 
and first documented complaints of hearing loss and tinnitus 
weighs against the Veteran's claim.

Finally, the Board acknowledges that the Veteran himself has 
claimed his current hearing loss and tinnitus arise from his 
active service.  However, the Board notes that as a layman, 
the Veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


